Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 8-20 are allowed. Claims 1 -7 are cancelled.
3.	The following is an examiner’s statement of reasons for allowance:  
4.    Applicants invention is drawn to a data center that houses computing systems and related networking equipment, servers in a data center are connected to users of the computer servers via the Internet, or a wide area network (WAN), and provides a physical network that can be used by multiple tenant networks to exchange data communications between host devices in different rack units thereby reducing complexity by delivering multiple services over a single physical network connection.

The Applicants independent claim 8 recites inter alia a method comprising: connecting top-of-rack (TOR) switches to a network fabric of at least one data center, wherein each TOR switch corresponds to a respective rack of the at least one data center, and is configured to provide access to the network fabric for computing devices mounted in the respective rack, wherein the network fabric is configured with a virtual extensible local area network (VXLAN) to connect a first TOR switch of a first rack to a second TOR switch of a second rack of the at least one data center; receiving, from a 
receiving, from the client device, configuration data for at least one first virtual network in the network fabric to be accessed by a first computing device mounted in the first rack, wherein the first virtual network is associated with the first computing device in the first rack; 
receiving, from the client device via the portal, a second request to configure the at least one first virtual network to include a second computing device in the [[a]] second rack, the second computing device associated with a second virtual network established for the second rack in the network fabric in response to a third request from the client device to configure the second rack; and
 in response to receiving the configuration data and the second request, configuring the first TOR switch of the first rack, the configuring including associating the at least one first virtual network with the first TOR switch, and wherein the first virtual network connects to the second computing device in the second rack via the VXLAN.

Regarding independent claims 8, the prior art Kulkarni et al.  [US 20170054603 A1] discloses in para [0113] Fig. 1, Fig. 5, the PRM 518 provides the ‘Key’ identifying the requested server object property ID, and the HMS 102, 214 returns the ‘Value’ of the requested server object property. The example PRM_HMS_SET_SERVER_OBJECT_PROP (Key, Value) API enables the PRM 518 to 102, 214. For example, the PRM 518 provides the ‘Key’ identifying the target server object property ID, and provides the ‘Value’ to set for the target server object property. The example PRM_HMS_GET_SWITCH_OBJECT_PROP (Key, Value) API enables the PRM 518 to request a switch object property from the HMS 102, 214. For example, the PRM 518 provides the ‘Key’ identifying the requested switch object property ID, and the HMS 102, 214 returns the ‘Value’ of the requested switch object property. The example PRM_HMS_SET_SWITCH_OBJECT_PROP (Key, Value) API enables the PRM 518 to set a switch object property via the HMS 102, 214. 
The prior art Reddy et al.  [US 20160013974 A1] discloses in para [0065] Fig. 7, media access control (MAC) address included in a DHCP request utilized by the DHCP server 710 to identify the device that transmitted the DHCP request. The example DHCP server 710 transmits information about devices that sent requests and/or the addresses assigned to the devices by the DHCP server 710 to the example imaging controller 712 for use by the imaging controller 712 in transmitting images and configurations to the devices. Additionally or alternatively, the DHCP server 710 may cause the information to be stored in the example configuration database 702.

However, combination of prior art of records Kulkarni and Reddy does not discloses 
receiving, from the client device via the portal, a second request to configure the at least one first virtual network to include a second computing device in the second rack, the second computing device associated with a second virtual network established for the second rack in the network fabric in response to a third request from the client device to configure the second rack;

Regarding claim 19, combination of prior art of records Kulkarni and Reddy does not discloses 
 receive, via the portal from the client device, a second request to configure the at least one first virtual network to include the second physical server in the second rack, the second computing device associated with a second virtual network established for the second rack;

Therefore, independent claims 8 and 19 are allowed for these above reasons. The respective dependent claims of independent claims 8 and 19 are also allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Applicant is reminded that for any amendments to the claims (including any new claim) that is not encompassed by the preexamination search and accelerated examination support documents previously filed, applicant is required to provide updated preexamination search and accelerated examination support documents that encompass the amended or new claims at the time of filing the amendment.  Failure to 
If the reply is not fully responsive, the final disposition of the application may occur later than twelve months from the filing of the application.

Conclusion
5.	the prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rowland et al. [US 20130054426 A1] System And Method For Customer Provisioning In A Utility Computing Platform
Duda et al. [US 20150379150 A1] Method and system for implementing a vxlan control plane
Dalal et al. [US 9288101 B1] Full Bandwidth Packet Handling With Server Systems Including Offload Processors
Ghosh et al. [US 10263832 B1] Physical interface to virtual interface fault propagation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATIQUE AHMED whose telephone number is (571)272-6244.  The examiner can normally be reached on 9:30 - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 5712727919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ATIQUE AHMED/Primary Examiner, Art Unit 2413